DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This office action is in response to Applicant’s filing dated 06/10/2022. Claims 1, 3 and 21 have been amended. Claims 22-25 are new claims. Claims 1-3, 6-9 and 21-25 are currently pending.

Applicant’s Arguments/Remarks
3.	Applicant’s arguments/remarks filed on 12/20/2021, with respect to the previous rejections under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Baker, D., "Investigation of Vehicle Speed Prediction from Neural Network Fit of Real World Driving Data for Improved Engine On/Off Control of the EcoCAR3 Hybrid Camaro," SAE Technical Paper 2017-01-1262, 2017, doi:10.4271/2017-01-1262, in view of Grubwinkler et al., US 20190295412 A1 and in view of Yang et al., US 20110066308 A1.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Baker, D., "Investigation of Vehicle Speed Prediction from Neural Network Fit of Real World Driving Data for Improved Engine On/Off Control of the EcoCAR3 Hybrid Camaro," SAE Technical Paper 2017-01-1262, 2017, doi:10.4271/2017-01-1262, in view of Grubwinkler et al., US 20190295412 A1, and in view of Yang et al., US 20110066308 A1, hereinafter referred to as Baker, Grubwinkler and Yang, respectively.
	Regarding claim 1, Baker discloses a vehicle comprising:
a powertrain (Powertrain controller of a vehicle – See at least page 3, left column, 3rd full paragraph ); 
determine a type of data to use for a vehicle velocity prediction during a prediction horizon based on a time duration of the prediction horizon (This research utilizes a NARX Artificial Neural Network to make vehicle speed predictions. These predictions serve as an input to a predictive powertrain controller that uses dynamic programming to optimize engine control for the speed prediction, i.e. prediction horizon. This prediction can be implemented in real time, i.e. time duration and only needs limited previous driving data, and knowledge of the destination to be implemented. The predictive powertrain controller is computationally expensive, but is suitable to evaluate the maximum FE benefit that can be realized from the speed predictions – See at least page 3, left column, 3rd full paragraph);
when the prediction horizon is a longer prediction horizon, predict a vehicle velocity based on a first determined type of data, wherein the first determined type of data is a vehicle to vehicle (V2V) data (Conversely, with longer prediction horizon , the DP algorithm can find more optimal ways to operate the engine to minimize the fuel consumed over the prediction window – See at least page 5, right column, 3rd full paragraph. Additionally, vehicle to vehicle communication, should increase the capability to accurately predict future speeds for larger prediction windows – See at least page 8, left column, 6th full paragraph); 
control the powertrain based on the predicted vehicle velocity (Predictive powertrain controller that uses dynamic programming to optimize engine control for the speed prediction – See at least page 3, left column, 3rd full paragraph).

Baker fails to explicitly disclose when the prediction horizon is a shorter prediction horizon that is shorter in the time duration than the longer prediction horizon, predict the vehicle velocity based on a second determined type of data, wherein the second determined type of data is a historical drive cycle data.
However, Grubwinkler teaches when the prediction horizon is a shorter prediction horizon that is shorter in the time duration than the longer prediction horizon, predict the vehicle velocity based on a second determined type of data, wherein the second determined type of data is a historical drive cycle data (The prediction of the vehicle route may be carried out here, for example, in a known fashion by a driver inputting the destination in a navigation device or by a driver inputting a route. Another possibility is that routes which are frequently repeatedly traveled along, i.e. historical driving data – See at least ¶41. A short preview horizon time duration the vehicle-internal signals are given a larger weighing than for a large preview horizon – See at least ¶45. For this, speed values at which the driver travels are compared with the stored characteristic numbers – See at least ¶46).
Baker discloses a control system for a vehicle. Grubwinkler teaches control systems for vehicles incorporating hybrid powertrain systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Baker and include the feature of when the prediction horizon is a shorter prediction horizon that is shorter in the time duration than the longer prediction horizon, predict the vehicle velocity based on a second determined type of data, wherein the second determined type of data is a historical drive cycle data, as taught by Grubwinkler, to monitor present conditions and generate instantaneous control signals to control actuators of the powertrain system.

The combination of Baker and Grubwinkler fails to explicitly disclose a plurality of communication equipment configured to receive a plurality of lead vehicle operating conditions, the plurality of lead vehicle operating conditions include a lead vehicle GPS data, a lead vehicle velocity data, a current speed limit data, a current traffic conditions data, and a plurality of weather conditions data and using the plurality of lead vehicle operating conditions, a current vehicle velocity, and a current vehicle GPS data.
However, Yang teaches:
a plurality of communication equipment configured to receive a plurality of lead vehicle operating conditions, the plurality of lead vehicle operating conditions include a lead vehicle GPS data, a lead vehicle velocity data, a current speed limit data, a current traffic conditions data, and a plurality of weather conditions data (The operator interface includes a plurality of human/machine interface devices through which the vehicle operator commands operation of the vehicle, including an accelerator pedal, a brake pedal, i.e. vehicle operating conditions – See at least ¶17. The control module monitors signal inputs from the GPS/communications system including any available extra-vehicle communications, i.e. plurality of communication equipment and on-vehicle monitoring systems to evaluate traffic patterns and predict vehicle speed. The information includes inputs from GPS devices.  – See at least ¶25. Vehicle elevation and topographical information, i.e. weather condition, is determined by interpolating the on-board 3-D GIS digital map with GPS signal inputs and the predicted vehicle speed to generate a navigational trajectory – See at least ¶26); and 
using the plurality of lead vehicle operating conditions, a current vehicle velocity, and a current vehicle GPS data (The control module monitors signal inputs from the GPS/communications system including any available extra-vehicle communications, i.e. plurality of communication equipment and on-vehicle monitoring systems to evaluate traffic patterns and predict vehicle speed. The information includes inputs from GPS devices.  – See at least ¶25).
Baker discloses a control system for a vehicle. Grubwinkler teaches control systems for vehicles incorporating hybrid powertrain systems. Yang teaches predictive energy management system for an autonomous vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Baker and Grubwinkler and include the feature of a plurality of communication equipment configured to receive a plurality of lead vehicle operating conditions, the plurality of lead vehicle operating conditions include a lead vehicle GPS data, a lead vehicle velocity data, a current speed limit data, a current traffic conditions data, and a plurality of weather conditions data, as taught by Yang, to generate instantaneous control signals to control actuators of a powertrain system (See at least ¶4).

Regarding claim 22, the combination of Baker and Grubwinkler fails to explicitly disclose wherein the plurality of communication equipment includes at least one imaging device, an antenna, and a plurality of vehicle sensors configured for obtaining the plurality of lead vehicle operating conditions.
However, Yang teaches wherein the plurality of communication equipment includes at least one imaging device and a plurality of vehicle sensors configured for obtaining the plurality of lead vehicle operating conditions (The control module monitors signal inputs from the GPS/communications system including any available extra-vehicle communications and on-vehicle monitoring systems to evaluate traffic patterns and predict vehicle speed. The information includes inputs from GPS devices, inertia measurement sensors, and infrared sensors and radar devices to estimate the traffic information of a defined active window in the vicinity of the vehicle – See at least ¶25).
Baker discloses a control system for a vehicle. Grubwinkler teaches control systems for vehicles incorporating hybrid powertrain systems. Yang teaches predictive energy management system for an autonomous vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Baker and Grubwinkler and include the feature of wherein the plurality of communication equipment includes at least one imaging device, an antenna, and a plurality of vehicle sensors configured for obtaining the plurality of lead vehicle operating conditions, as taught by Yang, to generate instantaneous control signals to control actuators of a powertrain system (See at least ¶4).

Regarding claim 23, the combination of Baker and Grubwinkler fails to explicitly disclose wherein the processing device is further configured to output commands to: calculate a wheel torque request based on the current vehicle velocity, wherein the second determined type of data further includes the current vehicle velocity.
However, Yang teaches wherein the processing device is further configured to output commands to: calculate a wheel torque request based on the current vehicle velocity, wherein the second determined type of data further includes the current vehicle velocity (The operator interface includes a plurality of human/machine interface devices through which the vehicle operator commands operation of the vehicle, including an accelerator pedal – See at least ¶17. The vehicle operator communicates an output torque command including an operator torque request, a direction of vehicle travel, i.e., forward or reverse, and a preferred range state for the hybrid transmission through the accelerator pedal – See at least ¶18).
Baker discloses a control system for a vehicle. Grubwinkler teaches control systems for vehicles incorporating hybrid powertrain systems. Yang teaches predictive energy management system for an autonomous vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Baker and Grubwinkler and include the feature of wherein the processing device is further configured to output commands to: calculate a wheel torque request based on the current vehicle velocity, wherein the second determined type of data further includes the current vehicle velocity, as taught by Yang, to generate instantaneous control signals to control actuators of a powertrain system (See at least ¶4).

Regarding claim 24, Baker fails to explicitly disclose wherein the processing device is further configured to output commands to control the powertrain based on the predicted vehicle velocity and the wheel torque request when the prediction horizon is the shorter prediction horizon.
However, Grubwinkler teaches wherein the processing device is further configured to output commands to control the powertrain based on the predicted vehicle velocity and the wheel torque request when the prediction horizon is the shorter prediction horizon (The prediction of the vehicle route may be carried out here, for example, in a known fashion by a driver inputting the destination in a navigation device or by a driver inputting a route. Another possibility is that routes which are frequently repeatedly traveled along, i.e. historical driving data – See at least ¶41. A short preview horizon time duration the vehicle-internal signals are given a larger weighing than for a large preview horizon – See at least ¶45. For this, speed values at which the driver travels are compared with the stored characteristic numbers – See at least ¶46).
Baker discloses a control system for a vehicle. Grubwinkler teaches control systems for vehicles incorporating hybrid powertrain systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Baker and include the feature of when the prediction horizon is a shorter prediction horizon that is shorter in the time duration than the longer prediction horizon, predict the vehicle velocity based on a second determined type of data, wherein the second determined type of data is a historical drive cycle data, as taught by Grubwinkler, to monitor present conditions and generate instantaneous control signals to control actuators of the powertrain system.

8.	Claims 2, 3, 6, 7 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Baker, D., "Investigation of Vehicle Speed Prediction from Neural Network Fit of Real World Driving Data for Improved Engine On/Off Control of the EcoCAR3 Hybrid Camaro," SAE Technical Paper 2017-01-1262, 2017, doi:10.4271/2017-01-1262, in view of Grubwinkler et al., US 20190295412 A1, in view of Yang et al., US 20110066308 A1, as applied to claims 1 and 23 above and further in view of Schwartz et al., US 20150298684 A1, hereinafter referred to as Baker, Grubwinkler, Yang and Schwartz, respectively.
Regarding claim 2, the combination of Baker, Grubwinkler and Yang fails to explicitly disclose a plurality of vehicle sensors communicatively coupled to the powertrain, wherein the plurality of vehicle sensors output a plurality of local vehicle information.
However, Schwartz teaches a plurality of vehicle sensors communicatively coupled to the powertrain, wherein the plurality of vehicle sensors output a plurality of local vehicle information (Vehicle 10 having a sensor system 120 coupled to the prediction processor 22, wherein the sensor system 120 is configured to sense one or more conditions, and the prediction processor 22 is configured to predict the vehicle power demand 86 based on the one or more sensed conditions. In some embodiments, the one or more sensed vehicle parameters can include sensing conditions indicating various other conditions 131 internal or external to the vehicle – See at least ¶49 and FIG. 7).
Baker discloses a control system for a vehicle. Grubwinkler teaches control systems for vehicles incorporating hybrid powertrain systems. Yang teaches predictive energy management system for an autonomous vehicle. Schwartz teaches a control system for a hybrid vehicle with high degree of hybridization
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Baker, Grubwinkler and Yang and include the feature of a plurality of vehicle sensors communicatively coupled to the powertrain, wherein the plurality of vehicle sensors output a plurality of local vehicle information, as taught by Schwartz, to monitor present conditions and generate instantaneous control signals to control actuators of the powertrain system.
Regarding claim 3, the combination of Baker, Grubwinkler and Yang fails to explicitly disclose the current vehicle velocity is determined based on the output of the plurality of vehicle sensors, and the processing device is configured to predict the vehicle velocity based on the current vehicle velocity.
However, Schwartz teaches the current vehicle velocity is determined based on the output of the plurality of vehicle sensors, and the processing device is configured to predict the vehicle velocity based on the current vehicle velocity (The prediction processor 22 may make predictions of vehicle power demand and/or other operational parameters, i.e. vehicle velocity, based on crowd-sourced information and/or other information, i.e. vehicle t0 vehicle – See at least ¶29. Vehicle 10 having a sensor system 120 coupled to the prediction processor 22, wherein the sensor system 120 is configured to sense one or more conditions, and the prediction processor 22 is configured to predict the vehicle power demand 86 based on the one or more sensed conditions. In some embodiments, the one or more sensed vehicle parameters can include sensing conditions indicating various other conditions 131 internal or external to the vehicle – See at least ¶49 and FIG. 7).
Baker discloses a control system for a vehicle. Grubwinkler teaches control systems for vehicles incorporating hybrid powertrain systems. Yang teaches predictive energy management system for an autonomous vehicle. Schwartz teaches a control system for a hybrid vehicle with high degree of hybridization
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Baker, Grubwinkler and Yang and include the feature of a current vehicle velocity is determined based on the output of the plurality of vehicle sensors, and the processing device is configured to predict the vehicle velocity based on the current vehicle velocity, as taught by Schwartz, to monitor present conditions and generate instantaneous control signals to control actuators of the powertrain system.

Regarding claim 6, the combination of Baker, Grubwinkler and Yang fails to explicitly disclose wherein the historical drive cycle data is determined from the plurality of local vehicle information.
However, Schwartz teaches wherein the historical drive cycle data is determined from the plurality of local vehicle information (The prediction processor 22 may make predictions of vehicle power demand and/or other operational parameters based on historical information – See at least 29).
Baker discloses a control system for a vehicle. Grubwinkler teaches control systems for vehicles incorporating hybrid powertrain systems. Yang teaches predictive energy management system for an autonomous vehicle. Schwartz teaches a control system for a hybrid vehicle with high degree of hybridization
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Baker, Grubwinkler and Yang and include the feature of wherein the historical drive cycle data is determined from the plurality of local vehicle information, as taught by Schwartz, to monitor present conditions and generate instantaneous control signals to control actuators of the powertrain system.

Regarding claim 7, the combination of Baker, Grubwinkler and Yang fails to explicitly disclose wherein a plurality of drive cycles are established using a neural network, and the predicted vehicle velocity is determined from a similar drive cycle of the plurality of drive cycles.
However, Schwartz teaches wherein a plurality of drive cycles are established using a neural network, and the predicted vehicle velocity is determined from a similar drive cycle of the plurality of drive cycles (Each category is associated with a typical "drive cycle", or set of velocities as a function of time, which are derived from stochastic combinations of typical or average drive cycles in that situation. The drive cycle can then be used to approximate how likely a certain amount of acceleration is to be required based on current and past velocity – See at least ¶57).
Baker discloses a control system for a vehicle. Grubwinkler teaches control systems for vehicles incorporating hybrid powertrain systems. Yang teaches predictive energy management system for an autonomous vehicle. Schwartz teaches a control system for a hybrid vehicle with high degree of hybridization
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Baker, Grubwinkler and Yang and include the feature of wherein a plurality of drive cycles are established using a neural network, and the predicted vehicle velocity is determined from a similar drive cycle of the plurality of drive cycles, as taught by Schwartz, to monitor present conditions and generate instantaneous control signals to control actuators of the powertrain system.

Regarding claim 25, the combination of Baker, Grubwinkler and Yang fails to explicitly disclose wherein the processing device is further configured to output commands to: determine a common GPS data between the lead vehicle GPS data, the current vehicle velocity, and the current vehicle GPS data, extract a spatial and temporal relationship between the plurality of lead vehicle operating conditions and the current vehicle velocity and the current vehicle GPS data, and utilize the spatial and temporal relationship to control the powertrain.
However, Schwartz teaches wherein the processing device is further configured to output commands to: determine a common GPS data between the lead vehicle GPS data, the current vehicle velocity, and the current vehicle GPS data, extract a spatial and temporal relationship between the plurality of lead vehicle operating conditions and the current vehicle velocity and the current vehicle GPS data, and utilize the spatial and temporal relationship to control the powertrain (The prediction processor 22 may make predictions of vehicle power demand and/or other operational parameters, i.e. vehicle velocity, based on crowd-sourced information and/or other information, i.e. vehicle t0 vehicle – See at least ¶29. Vehicle 10 having a sensor system 120 coupled to the prediction processor 22, wherein the sensor system 120 is configured to sense one or more conditions, and the prediction processor 22 is configured to predict the vehicle power demand 86 based on the one or more sensed conditions. In some embodiments, the one or more sensed vehicle parameters can include sensing conditions indicating various other conditions 131 internal or external to the vehicle – See at least ¶49 and FIG. 7).
Baker discloses a control system for a vehicle. Grubwinkler teaches control systems for vehicles incorporating hybrid powertrain systems. Yang teaches predictive energy management system for an autonomous vehicle. Schwartz teaches a control system for a hybrid vehicle with high degree of hybridization
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Baker, Grubwinkler and Yang and include the feature of determine a common GPS data between the lead vehicle GPS data, the current vehicle velocity, and the current vehicle GPS data, extract a spatial and temporal relationship between the plurality of lead vehicle operating conditions and the current vehicle velocity and the current vehicle GPS data, and utilize the spatial and temporal relationship to control the powertrain, as taught by Schwartz, to monitor present conditions and generate instantaneous control signals to control actuators of the powertrain system.

9.	Claims 8, 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Baker, D., "Investigation of Vehicle Speed Prediction from Neural Network Fit of Real World Driving Data for Improved Engine On/Off Control of the EcoCAR3 Hybrid Camaro," SAE Technical Paper 2017-01-1262, 2017, doi:10.4271/2017-01-1262, in view of Grubwinkler et al., US 20190295412 A1, in view of Yang et al., US 20110066308 A1, in view of Schwartz et al., US 20150298684 A1, as applied to claims 1 and 7 above, and further in view of Lux Gerhard et al., EP2610836 A1, hereinafter referred to as Baker, Grubwinkler, Yang, Schwartz, and Gerhard, respectively.
Regarding claim 8, the combination of Baker, Grubwinkler, Yang and Schwartz fails to explicitly disclose wherein a shorter prediction horizon drive cycle of the shorter prediction horizon is determined using a nonlinear autoregressive exogenous model (NARX) neural network.
However, Gerhard teaches wherein a shorter prediction horizon drive cycle of the shorter prediction horizon is determined using a nonlinear autoregressive exogenous model (NARX) neural network (The created prediction strategy is based on using a previously trained Artificial Neural Network (ANN) with NARX (nonlinear autoregressive network with exogenous inputs) topology. This strategy is completed with a series of pre- and post-processing functions of both the inputs and the outputs of this ANN-NARX. The objective of the ANN-NARX is to learn the behavior and driving mode of the driver-vehicle combination by evaluating the deviations of vehicle speed with respect to a reference driving cycle or pattern corresponding to the path that is being taken – See at least ¶55).
Baker discloses a control system for a vehicle. Grubwinkler teaches control systems for vehicles incorporating hybrid powertrain systems. Yang teaches predictive energy management system for an autonomous vehicle. Schwartz discloses a control system for a hybrid vehicle with high degree of hybridization. Gerhard teaches driving cycle of a hybrid vehicle with respect to a preselected prediction horizon.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Baker, Grubwinkler and Yang and Schwartz and include the feature of wherein a shorter prediction horizon drive cycle of the shorter prediction horizon is determined using a nonlinear autoregressive exogenous model (NARX) neural network, as taught by Gerhard, to monitor present conditions and generate instantaneous control signals to control actuators of the powertrain system.

Regarding claim 9, the combination of Baker, Grubwinkler, Yang and Schwartz fails to explicitly disclose wherein a longer prediction horizon drive cycle of the longer prediction horizon is determined using a two layer feedforward neural network.
However, Gerhard teaches wherein a longer prediction horizon drive cycle of the longer prediction horizon is determined using a two layer feedforward neural network (Therefore, the neural network "learns" from these examples, acquiring the property of "generalizing" when other sequences and different inputs occur in the network. The success of training the network depends on the training algorithm used, on the number of layers– See at least ¶68).
Baker discloses a control system for a vehicle. Grubwinkler teaches control systems for vehicles incorporating hybrid powertrain systems. Yang teaches predictive energy management system for an autonomous vehicle. Schwartz teaches a control system for a hybrid vehicle with high degree of hybridization. Gerhard teaches driving cycle of a hybrid vehicle with respect to a preselected prediction horizon.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Baker, Grubwinkler and Yang and Schwartz and include the feature of wherein a longer prediction horizon drive cycle of the longer prediction horizon is determined using a two layer feedforward neural network, as taught by Gerhard, to monitor present conditions and generate instantaneous control signals to control actuators of the powertrain system.

Regarding claim 21, the combination of Baker, Grubwinkler, Yang and Schwartz fails to explicitly disclose use a dynamic programming algorithm to optimize the powertrain using the prediction horizon that optimizes the powertrain and then control the powertrain based on the predicted vehicle velocity.
However, Gerhard teaches use a dynamic programming algorithm to optimize the powertrain using the prediction horizon that optimizes the powertrain and then control the powertrain based on the predicted vehicle velocity (The created prediction strategy is based on using a previously trained Artificial Neural Network (ANN) with NARX (nonlinear autoregressive network with exogenous inputs) topology. This strategy is completed with a series of pre- and post-processing functions of both the inputs and the outputs of this ANN-NARX. The objective of the ANN-NARX is to learn the behavior and driving mode of the driver-vehicle combination by evaluating the deviations of vehicle speed with respect to a reference driving cycle or pattern corresponding to the path that is being taken – See at least ¶55).
Baker discloses a control system for a vehicle. Grubwinkler teaches control systems for vehicles incorporating hybrid powertrain systems. Yang teaches predictive energy management system for an autonomous vehicle. Schwartz teaches a control system for a hybrid vehicle with high degree of hybridization. Gerhard teaches driving cycle of a hybrid vehicle with respect to a preselected prediction horizon.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Baker, Grubwinkler and Yang and Schwartz and include the feature of use a dynamic programming algorithm to optimize the powertrain using the prediction horizon that optimizes the powertrain and then control the powertrain based on the predicted vehicle velocity, as taught by Gerhard, to monitor present conditions and generate instantaneous control signals to control actuators of the powertrain system.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD M KAZIMI whose telephone number is (571)272-3436. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.M.K./Examiner, Art Unit 3662                   

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662